Citation Nr: 1436902	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel  



INTRODUCTION


The Veteran had active service from February 1980 to January 1981.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Lake City, Utah.

The Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, she withdrew the hearing request in a March 2010 statement. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current shin splints are not related to service.


CONCLUSION OF LAW

The criteria for service connection for shin splints are not met.  38 U.S.C.A. §§ 1131, 1132 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a June 2008 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and VA treatment records.  Although the Veteran contends that treatment records from basic training should be obtained, the Board notes that all of the Veteran's available service treatment records have been associated with the claims file.  Furthermore, the Veteran was afforded a VA medical examination in July 2009 and medical opinions were obtained in September 2009 and January 2013.  Taken together, the VA examination and medical opinions are adequate as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed a thorough examination and provided rationales for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).

Based on the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The Veteran seeks service connection for bilateral shin splints, which she attributes to running in rubber boots during service.  The Veteran's service treatment records do not reveal a diagnosis, complaints, or treatment for shin splints.  The Veteran's service treatment records only show reports of patella, foot and ankle pain in March and April 1980; the records reveal no reports of leg pain. 

The Veteran was afforded a VA examination in July 2009, where she complained of shin splints and bilateral foot pain.  The Veteran reported pain since service and attributed it to marching up hills in galoshes during basic training.  She described the pain as a burning and swelling in her shins and also complained of plantar fasciitis in both feet.  After performing a physical examination, the VA examiner diagnosed bilateral medial tibia stress syndrome, without evidence of fractures, and bilateral plantar fasciitis.  The VA examiner noted that he did not have access to any service medical records, and therefore, could not comment as to whether the Veteran's current complaints are similar to her reports in service.  Further, the VA examiner concluded that it would be mere speculation to opine as to whether the Veteran's current condition is related to service.  He noted that he did not have any medical documentation of doctor visits and could only rely on the Veteran's self-reported history.  

A medical opinion was obtained in September 2009.  After reviewing the Veteran's claims file, the VA examiner concluded that there is no evidence that the diagnoses of shin splints or plantar fasciitis were established while the Veteran was on active duty.  In providing this opinion, the VA examiner noted that the Veteran was seen for foot pain in service, but a diagnosis of plantar fasciitis was not made.  Further, in-service x-rays of the feet were normal.  Overall, the examiner concluded that the Veteran's bilateral shin splints and plantar fasciitis are less likely as not caused by or a result of her stay on active duty. 

The Board remanded this matter in July 2012, finding that the September 2009 VA examiner did not consider the Veteran's assertions of leg pain since service.  Pursuant to the Board's remand, a medical opinion was obtained in January 2013.  The VA examiner reviewed the claims file and found that it could not determine the etiology of the Veteran's self-reported shin splints without resorting to mere speculation.  The VA examiner reasoned that there is no medical evidence of complaints or a diagnosis of shin splints in service.  Moreover, the first diagnosis of shin splints was at the July 2009 VA examination, several years after separation. 

Based on the evidence of record, the Board finds that service connection is not warranted.  The record establishes a current disability, thus the first element of service connection is met.  The Veteran also contends that she ran in rubber boots during basic training and injured her shins.  However, the Veteran's service treatment records show no diagnosis, complaints, or treatment for shin splints.  

Moreover, there is no competent evidence of record to link the Veteran's current condition to service.  The record does not contain a medical opinion establishing a nexus between the Veteran's current shin splints and service.  The September 2009 VA examiner found that the Veteran's bilateral shin splints are less likely as not caused by or a result of her stay on active duty.  In providing this medical opinion, he relied on the Veteran's service treatment records, which as stated above, are silent for a shin splints complaint or diagnosis.  Furthermore, the Board notes that the Veteran did not seek treatment for her shin splints for more than 20 years after discharge, which is a factor that tends to weigh against her service connection claim.  Maxon v. West, 12 Vet. App. 453, 459 (1999)

The Board is aware that the July 2009 and January 2013 VA examiners could not provide an etiology opinion without resorting to mere speculation.  However, the VA examiners' inability to provide an etiology opinion in this case is an assessment arrived at after consideration of all procurable information.  Both examiners clearly identified the reasons an opinion could not reached; that is, the lack of medical documentation of shin splints during or for many years after service.  Therefore, the Board finds these opinions adequate and may rely on them in adjudicating the Veteran's claim.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The only evidence in favor of a link between the Veteran's shin splints and service is the Veteran's own assertions, which the Board has found to be unpersuasive in light of the evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms she experiences (such as pain), it is beyond her competence to opine that her shin splints are related to his service.  Such questions are medical in nature and may not be resolved by mere lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of evidence is against the Veteran's service connection claim and it must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral shin splints is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


